         Case 5:19-cv-00718-PRW Document 84 Filed 11/23/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA


TAMMY COVINGTON and               )
JEFFREY COVINGTON,                )
                                  )
                  Plaintiffs,     )
                                  )
v.                                )                        Case No. CIV-19-00718-PRW
                                  )
CSAA FIRE AND CASUALTY INSURANCE, )
d/b/a AAA FIRE AND CASUALTY       )
INSURANCE COMPANY, INC.,          )
                                  )
                  Defendant.      )


                                        JUDGMENT

       Before the Court are Defendant’s Motion for Attorney Fees (Dkt. 79) and Bill of

Costs (Dkt. 80), and the Parties’ Joint Motion for Entry of Judgment (Dkt. 83). With the

latter, Plaintiffs stipulate to the amounts requested in Defendant’s Motion for Attorney

Fees (Dkt. 79) and Bill of Costs (Dkt. 80) “[i]n an effort to streamline proceedings and

avoid unnecessary burden on th[e] Court.” Accordingly, the Parties “jointly request the

Court enter judgment in the amount of $461.80 in taxable costs and $49,742.00 in attorney

fees for a total of $50,203.80.”

       Upon due consideration and for good cause shown, the Court finds that the amount

of costs and attorney fees is reasonable and supported by appropriate documentation and

that all such fees were necessarily incurred as a result of the instant litigation.

       IT IS THEREFORE ORDERED that the Parties’ Joint Motion for Entry of

Judgment (Dkt. 83) and Defendant’s Motion for Attorney Fees (Dkt. 79) and Bill of Costs


                                               1
        Case 5:19-cv-00718-PRW Document 84 Filed 11/23/20 Page 2 of 2




(Dkt. 80) are GRANTED. Accordingly, the requested total costs and fees in the amount of

$50,203.80 is approved and awarded in favor of Defendant CSAA Fire & Casualty

Insurance.

      IT IS SO ORDERED this 23rd day of November, 2020.




                                          2
